                                          Case 4:18-cv-06814-HSG Document 43 Filed 04/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDEN ROBINSON,                                   Case No. 18-cv-06814-HSG
                                   8                    Plaintiff,                           ORDER DENYING AS MOOT
                                                                                             REQUEST FOR DISCOVERY;
                                   9             v.                                          DENYING REQUEST TO DISMISS
                                                                                             SUMMARY JUDGMENT MOTION
                                  10     A. JACKSON,
                                                                                             Re: Dkt. No. 41
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California State Prison – Solano, filed this pro se civil rights action

                                  14   under 42 U.S.C. § 1983 alleging that Alameda County deputy Jackson used excessive force on

                                  15   him when he was previously housed as a pretrial detainee at Santa Rita County Jail. Pending

                                  16   before the Court are (1) defendant Jackson’s August 27, 2019 summary judgment motion (Dkt.

                                  17   No. 20), to which plaintiff has not yet responded, and (2) plaintiff’s request that the Court dismiss

                                  18   the summary judgment motion and allow plaintiff to conduct discovery so that plaintiff can

                                  19   oppose the summary judgment motion (Dkt. No. 41). For the reasons set forth below, the Court

                                  20   DENIES as moot plaintiff’s request to conduct discovery; DENIES plaintiff’s request to dismiss

                                  21   the summary judgment motion; and resets the briefing schedule.

                                  22                                              DISCUSSION

                                  23          Plaintiff requests that the Court dismiss the summary judgment motion and allow plaintiff

                                  24   to conduct discovery so that plaintiff can oppose the summary judgment motion. Plaintiff alleges

                                  25   that the Court’s failure to allow discovery and the limited discovery provided by defendant

                                  26   Jackson via the summary judgment motion has violated plaintiff’s due process rights, implies

                                  27   defendant Jackson’s guilt of the alleged constitutional violation, and prevents plaintiff from

                                  28   opposing the summary judgment motion. Plaintiff states that, after reviewing the summary
                                           Case 4:18-cv-06814-HSG Document 43 Filed 04/29/20 Page 2 of 3




                                   1   judgment motion, he has realized that he may need to amend the complaint to add as defendants

                                   2   two nurses who were aware of the inadequate medical treatment provided for his dislocated

                                   3   shoulder.1 See Dkt. No. 41.

                                   4          Plaintiff’s request that the Court allow him to conduct discovery is DENIED as moot.

                                   5   When the Court screened plaintiff’s complaint on January 29, 2019, over a year ago, the Court

                                   6   instructed the parties that discovery could be taken in accordance with the Federal Rules of Civil

                                   7   Procedure and that no further order was needed to engage in discovery. Dkt. No. 10 at 6. Plaintiff

                                   8   has been able to engage in discovery since January 29, 2019. Neither the Court nor Defendant

                                   9   Jackson have denied plaintiff discovery.

                                  10          The Court also DENIES plaintiff’s request that the Court dismiss the summary judgment

                                  11   motion so that plaintiff may conduct the discovery necessary to oppose the summary judgment

                                  12   motion. Defendant Jackson filed the summary judgment motion over six months ago, plaintiff has
Northern District of California
 United States District Court




                                  13   communicated with the Court multiple times since the motion was filed (Dkt. Nos. 27, 29, 32, 34,

                                  14   37), and the Court has granted plaintiff four extensions of time to file his opposition (Dkt. Nos. 28,

                                  15   30, 35, 38). It is unclear why plaintiff has waited over six months to raise an issue regarding lack

                                  16   of discovery. Plaintiff has not shown good cause to further delay this case so that he may conduct

                                  17   discovery.

                                  18          However, given the current circumstances, the Court will grant plaintiff a final extension

                                  19   of time to oppose the summary judgment motion. Plaintiff shall file his opposition by July 2,

                                  20   2020. Defendant Jackson shall file his reply in support of the summary judgment by July 16,

                                  21   2020. This extension of time should allow plaintiff to conduct discovery. No further extensions

                                  22   of time will be granted.

                                  23          It is plaintiff’s responsibility to prosecute this action. This includes reading the Court’s

                                  24   orders, reading the pleadings filed by opposing counsel,2 and timely taking the actions plaintiff

                                  25
                                       1
                                  26     The complaint only alleges an excessive force claim; it does not raise a claim of constitutionally
                                       inadequate medical treatment. Dkt. No. 1; Dkt. No. 10.
                                       2
                                  27     It is unclear if plaintiff is reading the orders and pleadings filed in this action. On September 23,
                                       2019, plaintiff requested an extension of time to oppose the summary judgment motion. Dkt. No.
                                  28   27. Yet, on November 6, 2019, plaintiff requested an extension of time to respond to the order to
                                       show cause, even though there has been no order to show cause issued in this action. Dkt. No. 29.
                                                                                             2
                                          Case 4:18-cv-06814-HSG Document 43 Filed 04/29/20 Page 3 of 3




                                   1   believes are necessary to prosecute this case. The Court cannot offer plaintiff legal advice or

                                   2   advise plaintiff how to prosecute this action.

                                   3                                             CONCLUSION

                                   4          For the foregoing reasons, the Court DENIES as moot plaintiff’s request to conduct

                                   5   discovery and DENIES plaintiff’s request to dismiss the summary judgment motion. The Court

                                   6   resets the briefing schedule. Plaintiff shall file his opposition by July 2, 2020. Defendant Jackson

                                   7   shall file his reply in support of the summary judgment by July 16, 2020. No further extensions

                                   8   of time will be granted.

                                   9          This order terminates Dkt. No. 41.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 4/29/2020

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   On January 21, 2020, plaintiff requested that default judgment be entered against defendants for
                                       failure to appear even though defendant Jackson had appeared on April 23, 2019 and had filed a
                                  27   summary judgment motion. Dkt. No. 32. On January 28, 2020, plaintiff filed a letter stating that
                                       he was under the impression that defendant Jackson had not yet filed a summary judgment motion,
                                  28   despite having previously requested an extension of time to oppose the summary judgment
                                       motion. Dkt. No. 34.
                                                                                        3
